DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 12/14/21.  Claims 1-11 are presented for examination.
	The pending claims are found indefinite (see below) but may invoke abstract idea, depending on future amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitations comprising,
(a) if the first checksum does not equal the second checksum, calculating a third checksum on all rows of the first matrix and a fourth checksum on all rows of the second matrix;
(b) if the third checksum does not equal the fourth checksum, calculating, based on all rows of the first and second matrices, a first set of scores indicating that one or more of the 
(c)  determining from the first and second set of scores which transformations were intentional and unintentional;
(d) creating an event log; and recording only the intentional transformations in the event log” are indefinite, as a whole.
Limitation (b) only takes place if limitation (a) is true, wherein first checksum and second checksum are not equal.  The unequal checksums mean that the data values are not the same which implies “unintentional change” in view of pars. 61 and 75 (specification).  From there, it doesn’t matter if other checksums are equal or not, as the score of “intentional change” must be 100, or all checksums must be equal.  Limitation (b) is only triggered when first two checksums are NOT equal, in limitation (a).
Hence, the system appears to account only for data values that have the same matching checksums or 100, and scores them as “intentional changes”.  By the same token, the system accounts for none of the checksums matching, or 0, and scores them as “unintentional changes”.   As such, the limitations (a) and (b) are interpreted to assign the score of “intentional change” only when the limitation (a) is not performed when the checksums are equal, followed by limitation (b) not being performed, as limitation (b) can only be triggered by limitation (a).
In summary, the claimed limitations appear indefinite as limitations (a) and (b) cannot take place for the recording of “intentional transformations” in the event log to happen in limitation (d).  

	Claims 2-5 and 8-11 depend from rejected claims 1 and 7, and are therefore rejected on the same basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbottom (USPN. 20190247717).

Regarding claim 6, Winterbottom discloses at least one medium on which are stored instructions that, when executed by at least one processing device, enable the at least one processing device to perform a method, the method comprising the steps of (figs. 1, 4 and 7):
receiving as input an event log, the event log comprising entries describing activities performed in a healthcare-administration workflow, the start time of each of the activities, the 
determining from the event log a data set characterizing all of the activities performed in the workflow (4 and 7, pars 66 and relevant, GPS/location, activities data);
determining from the event log a data set characterizing the start time of each of the activities and the end time of each of the activities (pars. 6 and 66, session);
determining from the event log a data set characterizing the places in the workflow at which each of the activities occurs (figs. 4 and 6, events/activities and location, see fig. 7 and par. 117, location map tracking);
determining from the event log a starting place in the workflow and an ending place in the workflow (figs. 7-8C, starting to end map, see par. 117, arrows as proceeds walking);
based on the data sets, generating a diagram illustrating the places in the workflow and the activities of the workflow occurring in the places (figs. 7 and pars. 115-117, diagram of events/activities); and 
based on the data sets, generating a set of arrows in the diagram connecting the illustrated places in the workflow with each other according to the sequence of the activities performed in the workflow, the set of arrows beginning at the illustrated starting place in the workflow and terminating at the illustrated ending place in the workflow (figs. 7 and pars. 115-117, diagram of events/activities with arrows 710 comprising start and finish).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
USPN. 2020/0074287:  fault processing (Abstract)
USPN. 2019/0214128:  healthcare data monitoring (par. 18)
USPN. 2019/0149504: pars. 93, 95, 104, circular arrays, event failure detection, audits
USPN. 2013/0124292: fig. 4 and par. 56, transformation matrix and checksums

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





March 18, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158